No. 04-99-00349-CV

Michael Karl SHEFFIELD
Appellant

v.

The STATE of Texas,
Appellee

From the 57th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-12227
Honorable David Berchelmann, Jr., Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Karen Angelini, Justice


Delivered and Filed:	August 25, 1999


DISMISSED

	Appellant has filed a motion to dismiss this appeal.  The motion is granted and this appeal
is dismissed.  See Tex. R. App. P. 42.2(a).

							PER CURIAM

DO NOT PUBLISH